Citation Nr: 0812927	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-10 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from September 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  

The veteran was afforded a hearing before a hearing officer 
at the RO in Newark, New Jersey in October 2006.  


FINDINGS OF FACT

1.  The veteran did not incur his hearing loss as a result of 
his military service.

2.  The veteran did not incur his tinnitus as a result of his 
military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the statutory and regulatory notice requirements 
apply to all five elements of a service-connection claim, 
including: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome this presumption, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not be awarded as a matter of law.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied, for the most part, by 
way of letters sent to the veteran in November 2004 and June 
2005 that fully addressed all four notice elements and were 
sent prior to the initial RO decision in this matter.  These 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and information in his possession to the RO to assist in 
proving his claim.  

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for a 
full and fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements described above have been satisfied as to both 
timing and content.

With respect to the Dingess requirements described above, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal until March 2008.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  As such, no disability rating or 
effective date will be assigned.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO attempted to obtain service 
records for this veteran that had not been associated with 
the claims file (some had previously been associated), but 
was informed that the records no longer existed, probably due 
to the fire that occurred in July 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  

In any event, the veteran has submitted private hearing 
evaluations in support of his claim, and was afforded a VA 
compensation and pension examination in September 2005 and 
November 2006.  Finally, the veteran was afforded a hearing 
in October 2006, where he was given an opportunity to explain 
his case and reveal any additional evidence he had in support 
of his claim.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).  Service connection will also be 
presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2007).

Analysis

At the outset of this discussion, the Board notes that it 
appears that, as alluded to above, many of the veteran's 
service medical and personnel records appear to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973, and have not been located.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Reports of the veteran's induction and separation physical 
examination are associated with the claims file (along with 
dental records).  The examination reports indicate that the 
veteran's hearing was within normal limits both on entrance 
and separation from service.  Additionally, the veteran 
himself stated in his April 2006 appeal to the Board that he 
was never treated for or given a diagnosis of hearing loss 
while in service, so it would appear that even if the 
veteran's service records were available, they would not 
assist the veteran in supporting his claim.  Therefore, the 
evidence of record establishes that the veteran's hearing 
loss and tinnitus did not have its onset while the veteran 
was in active service.  

No records exist indicating that the veteran was treated for 
or complained of hearing loss and tinnitus within one year of 
leaving service.  The November 2006 examination report 
indicates that the veteran worked as an industrial machine 
mechanic for approximately 15 years until the company that 
employed him closed in 1982.  The veteran stated that he 
received an audiometric examination from this employer but 
that he could not obtain the results since the company 
closed.  According to the veteran during the October 2006, 
those records no longer exist.  

Also according to the veteran's hearing testimony, it appears 
that it was while working with this company that his hearing 
was first tested - every two years - and that this was when 
hearing loss was first discovered.  The first evidence of 
record, however, that the veteran does in fact have a hearing 
disorder, consists of a private audiometric examination from 
July 2004.  However, assuming hearing loss was diagnosed in 
1982 or during the 15 years prior to that (on examinations 
conducted), this would still have been many several years 
after the veteran separated from service.  

The veteran has alleged that his family noticed his hearing 
loss years before the dated evidence of record, when they 
would ask the veteran why he played the television and radio 
so loudly.  Even viewing this evidence in the light most 
favorable to the veteran, it does not establish that the 
veteran was actually suffering from hearing loss at this 
time, and it does not provide a nexus between the veteran's 
current hearing loss and tinnitus and his military service.  
At most, it establishes that the veteran's hearing loss was 
noticeable prior to the July 2004 examination, but without 
any medical evidence providing a nexus between the veteran's 
current hearing loss and tinnitus and the veteran's military 
service, service connection can not be established.  
Therefore, the Board has considered this evidence, and has 
concluded that it is not sufficiently credible to provide the 
necessary evidentiary nexus.

The first VA audiometric examination took place in December 
2004.  During this authorized audiolocical examination, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
60
60
LEFT
20
55
80
80
80

Pure tone threshold averages were 53 for the right ear and 74 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 76 
percent in the left ear.  These results are indicative of a 
current hearing disorder.

When interpreting these results, the examiner concluded that 
due to the lack of evidence in the file since 1954, the 
veteran's occupational noise exposure when working as a 
machine mechanic for an industrial tube company, and the 
veteran's family history of presbycusis, any opinion as to 
the cause of the veteran's hearing loss and tinnitus would be 
pure speculation.  

The veteran received another VA audiometric examination in 
November 2006.  During this authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
70
65
60
LEFT
20
55
65
70
75

Puretone threshold averages were 60 for the right ear and 66 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 86 
percent in the left ear.

The examiner diagnosed constant tinnitus and normal hearing 
at 500 Hz, sloping from a mild to moderately-severe 
sensorineural hearing loss through 4000 Hz.  However, after 
considering these results in conjunction with the veteran's 
history of military and occupational noise exposure, the 
examiner concluded that the veteran's "hearing loss and 
tinnitus are less likely as not due to military noise 
exposure."  Since the medical evidence of record indicates 
that the veteran's hearing loss was more likely than not 
connected to noise outside of his military service, service 
connection cannot be established.

As a final matter, the Board recognizes that the veteran does 
in fact suffer from both hearing loss and tinnitus.  Further, 
the Board has reviewed the veteran's hearing testimony, and 
finds that he truly does believe that his hearing loss and 
tinnitus are a direct result of exposure to noise from 
ammunition fire while in the military.  However, since this 
case depends on a determination of medical etiology, the 
medical evidence in this case is more credible, and has been 
given more weight by the Board in its decision.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the determination of the specific 
origins of a disorder.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hearing loss and tinnitus.  The claim must be 
denied.

ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


